UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS



U N I T E D S T A T E S,                     )          Misc. Dkt. No. 2014-05
                   Respondent                )                         (S32018)
                                             )
              v.                             )
                                             )          NOTICE OF DOCKETING
Airman First Class (E-3)                     )
BRIAN C. KATES,                              )
USAF,                                        )
                    Petitioner               )          Panel No. 1



       A Petition for Extraordinary Relief in the Nature of a Writ of Error Coram Nobis
in the above styled case was filed with this Court by counsel for the Petitioner on the 9th
day of May, 2014.

      The case has been assigned Misc. Dkt. No. 2014-05 and has been referred to
Panel 1 for review.



              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court